Citation Nr: 1412898	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-24 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to February 1973.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal was processed using the Virtual VA and Veterans Benefits Management Systems (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should consider these electronic records.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Appellant if further action is required.


REMAND

The record reveals that pursuant to the September 2013 Board remand an October 2013 VA addendum opinion was obtained.  A supplemental statement of the case was issued in November 2013.  However, the SSOC did not discuss the addendum opinion; rather it focused on the March 2010 VA opinion, which the Board previously found to be inadequate for rating purposes.  It may be in part because the document in VBMS dated in October 2013, is actually a copy of the March 2010 examination.  The October 2013 opinion is located only in Virtual VA.  A SSOC must contain a discussion of the evidence and the laws and regulations affecting the determination.  38 C.F.R. §§ 19.29(b), 19.31 (2013).  As such the issue must be remanded to supply the Veteran with a corrected SSOC, if indicated, which discusses the most recent VA opinion.


Accordingly, the case is REMANDED for the following action:

Readjudicate the claims on appeal, with consideration of the October 2013 opinion located in Virtual VA.  Following readjudication, to the extent the benefits sought are not granted, the appellant and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the claims folder should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

